DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on November 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (2,917,386).
Regarding claims 1-6, 13 and 14, Jones et al. disclose a nozzle comprising:
a chamber 26;
a first channel (passageway in line 30) formed in the nozzle;
a first passageway 32 extending between the first channel and the chamber, wherein the first passageway defines a first passageway axis (angled axis of the upstream end of line 32);
a second channel (passageway in line 10) formed in the nozzle;
a second passageway (passageway between line 10 and channel 26) extending between the second channel and the chamber, wherein the second passageway defines a second passageway axis (horizontal axis inline with the longitudinal axis of line 10);
wherein the first passageway axis is not concentric with the second passageway axis;
wherein the first channel defines a first channel axis (longitudinal axis of line 30) and the second channel defines a second channel axis (longitudinal axis of line 10); and wherein the first channel axis is parallel to the second channel axis;
wherein the second passageway axis is aligned with second channel axis;
wherein the first passageway axis is non-parallel to the first channel axis;
wherein the chamber includes an outlet 28, and wherein the chamber is partially defined by a floor surface (vertical surface of the upstream end of channel 26 in figure 2);
wherein the chamber is partially defined by an arcuate surface (outer annular interior surface of channel 26) that extend between the floor surface and the outlet;
wherein the nozzle is a gas dynamic virtual nozzle;
wherein the nozzle is formed by three-dimensional printing (product by process, MPEP 2113).
Regarding claims 1, 5 and 7-12, Jones et al. disclose a nozzle comprising:
a chamber 26;
a first channel (passageway in line 10) formed in the nozzle;
a first passageway (passageway between line 10 and channel 26) extending between the first channel and the chamber, wherein the first passageway defines a first passageway axis (horizontal axis inline with the longitudinal axis of line 10);
a second channel (passageway in line 30) formed in the nozzle;
a second passageway 32 extending between the second channel and the chamber, wherein the second passageway defines a second passageway axis (angled axis of the upstream end of line 32);
wherein the first passageway axis is not concentric with the second passageway axis;
wherein the chamber includes an outlet 28, and wherein the chamber is partially defined by a floor surface (vertical surface of the upstream end of channel 26 in figure 2);
wherein the first passageway terminates at the floor surface and the second passageway extends into the chamber;
wherein the second passageway is partially defined by a wall portion (downstream wall portion of line 32) extending away from the floor surface;
the wall portion is circular;
wherein the wall portion is shaped as a hypodermic needle (downstream wall portion of line 32 is cylindrical like a hypodermic needle);
wherein the second passageway defines an end surface (conical surface of outlet 34); and wherein the end surface is non-parallel to the floor surface;
wherein the second passageway defines an apex (downstream end of the conical surface of outlet 34); and wherein the apex is positioned at the outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK